                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


Civil Action No. 1:20-cv-3382-WJM-MEH

MATTHEW BUCK,

               Plaintiff,

v.

HASBRO, INC.,

               Defendant.



 HASBRO, INC.’S REPLY IN SUPPORT OF HASBRO, INC.’S MOTION TO DISMISS
  PLAINTIFF’S FIRST AMENDED COMPLAINT PURSUANT TO FED. R. CIV P.
               12(b)(1), 12(b)(2) AND, ALTERNATIVELY, 12(b)(6)




#83067683_v3
                    MEMORANDUM OF POINTS AND AUTHORITIES

        The defendant, Hasbro, Inc. (“Hasbro”), respectfully submits this Reply to Plaintiff’s

Response to the Defendant’s FRCP 12 Motions [Dkt. No. 39] (the “Response”) filed by the

plaintiff, Matthew Buck (“Buck”), which was filed in opposition to Hasbro’s Motion to Dismiss

Plaintiff’s First Amended Complaint Pursuant to Fed. R. Civ. P. 12(b)(1), 12(b)(2) and,

Alternatively, 12(b)(6) (the “Motion”) [Dkt. No. 33].

I.        ARGUMENT

        A.     Hasbro Is Not Subject to This Court’s Personal Jurisdiction

        Buck does not assert that this Court maintains general jurisdiction over Hasbro. Response

at 3. And both parties agree that, to establish specific jurisdiction, Buck must make a prima facie

showing that: (1) Hasbro “purposefully directed its activities at residents of the forum state”; and

(2) his injuries “arise out of” or “relate to” Hasbro’s conduct.” Response at 3-4; Motion at 7. The

Response fails to establish either prong.

               1.      Hasbro Has Not “Purposefully Directed” Activities at Colorado
                       Residents

        “For the purposeful availment (or purposeful direction) requirement to be met, there must

be some conduct that is particular to a forum.” APS Biogroup v. Sterling Tech., Inc., No. 19-cv-

02952-RM-MEH, 2020 WL 6118751, *6 (D. Colo. April 6, 2020). As the Tenth Circuit has

explained, purposeful direction may be demonstrated through “(a) an intentional action … that

was (b) expressly aimed at the forum state … with (c) knowledge that the brunt of the injury would

be felt in the forum state.” Id., quoting Dudnikov v. Chalk & Vermilion Fine Arts, Inc., 514 F.3d

1063, 1072 (10th Cir. 2008).




                                               -1-
#83067683_v3
        Although it is not clear, Buck seems to argue that this requirement is met through the stream

of commerce framework. Response at 4-6. The Supreme Court has spoken extensively on this

framework, as explained by this Court in APS Biogroup at *8-9, but the Tenth Circuit has not yet

“weighed in” on the proper analysis. Id.; Relaxanimals, Inc. v. Brentwood Originals, Inc., No. 19-

cv-02721-MEH, 2020 WL 1529179, *7 (D. Colo. Mar. 31, 2020). Nevertheless, as this Court

observed, “district courts in this circuit have held that ‘something more’ than merely placing a

product into the stream of commerce is required to establish minimum contacts for jurisdictional

purposes.” Id.

        Nothing more has been alleged here. As Buck acknowledges, Hasbro’s products are sold

nationally through independent retailers. Response at 5. And Buck does not dispute that, even for

on-line shoppers accessing Hasbro’s website, those shoppers still must purchase Hasbro product

through authorized retailers. Motion at 2. As such, the only behavior even arguably directed to

the state involves temporary support by Hasbro of retailers during the holiday season, although

that same support is provided throughout the country and is not specific to Colorado. Declaration

of Robert Turner (“Turner Dec.”) [Dkt. No. 33-1], ¶¶ 9 & 11.

        In short, to the extent that Hasbro’s products are sold in Colorado, they are sold through

retail stores over whom Hasbro has no control or relationship, other than as seller and customer.

Merely selling to national retailers, however, who then distribute product around the country as

they see fit, cannot constitute the “something more” requirement set forth in Asahi Metal Industry

Co. v. Superior Court, 480 U.S. 102, 112 (1987) and applied by this Court. At best, it establishes

that Hasbro could reasonably predict “that its goods will reach the forum state,” but that is not

enough. J. McIntyre Mach., Ltd. v. Nicastro, 564 U.S. 873, 882 (2011). “[W]ithout ‘conduct


                                                -2-
#83067683_v3
purposefully directed at [Colorado],’ the forum [does] not have ‘power to adjudge the rights and

liabilities of [the defendant], and its exercise of jurisdiction would violate due process.” APS

Biogroup at *9 (quoting J. McIntyre Mach., Ltd., 564 U.S. at 886-87).

        The present case is highly similar to Fischer v. BMW of N. Am., LLC, 376 F. Supp.3d 1178

(D. Colo. 2019). In Fischer, the plaintiff sought to secure personal jurisdiction over BMW AG,

which is a company located in Germany that makes automobiles. See id. at 1185. While many

such automobiles are sold in Colorado, those sales were effectuated through BMW of North

America, LLC (“BMW NA”), not BMW AG. Id. Nevertheless, the plaintiff claimed that the

Court had personal jurisdiction because, inter alia, BMW AG had “created a global distribution

system and marketed its automotive products through a ‘sales agent’ in Colorado.” Id. at 1185.

        In rejecting that argument, the Court observed that “plaintiff has offered no allegations or

evidence that defendant specifically targeted Colorado with its distribution efforts … and the

creation of a global, or even nationwide, distribution system is insufficient, standing alone, to

demonstrate minimum contacts with Colorado.” Id. at 1186 (citing Lynch v. Olympus Am., Inc.,

No. 18-cv-00512-NYW, 2018 WL 5619327, at *8 (D. Colo. Oct. 30, 2018) and J. McIntyre

Machinery, Ltd., 564 U.S. at 885-86). And in doing so, the Court explicitly considered and rejected

the one case cited by Buck, Etchieson v. Central Purchasing, LLC, 232 P.3d 301, 307 (Colo. App.

2010). Response at 5. It did so because Etchieson was decided after the Supreme Court’s decision

in J. McIntyre Machinery, and, in any event, was “not binding on this Court’s federal due process

analysis.” Id. at 1188. As such, Buck has failed to establish the “purposefully directed” prong.




                                                -3-
#83067683_v3
                 2.    Buck’s Alleged Injuries Do Not “Arise Out of” and Are not “Related
                       to” Hasbro’s Claimed Conduct in the State

        A plaintiff “must also establish a prima facie case that ‘the litigation results from the

alleged injuries that arise out of or relate to [the defendant’s] activities’ in the forum state.” APS

Biogroup at *11 (quoting Emp’rs Mut. Cas. Co. v. Bartile Roofs, Inc., 618 F.3d 1153, 1160 (10th

Cir. 2010)). Although, as this Court has noted, the Tenth Circuit has “not selected a test to

determine whether this requirement has been met,” it previously had analyzed two approaches: (1)

“whether the plaintiff can show the ‘defendant’s forum-related activities were an ‘event in the

causal chain leading to plaintiff’s injury,’” and (2) “whether any of the defendant’s contacts with

the forum are relevant to the merits of plaintiff’s claim.” Id. (quoting Tomelleri v. MEDL Mobile,

Inc., 657 F. App’x 793, 796 (10th Cir. 2016) (quoting Dudnikov, 514 F.3d at 1078)); see also,

Ford Motor Co. v. Montana Eighth Judicial Dist. Court, -- S.Ct. --, 2021 WL 1132515 at* 5 (Mar.

25, 2021) (“In the sphere of specific jurisdiction, the phrase “relate to” incorporates real limits, as

it must to adequately protect defendants foreign to the forum.”).

        Buck appears to assert that, if he has the Transformers-branded hockey pads made, they

would be made in Canada but used in Colorado. Therefore, if Hasbro chose to enforce its

copyright rights, it would have to bring a lawsuit in Colorado. As such, Buck claims, his injury

arises out of Hasbro’s in-state conduct. Response at 7-8.

        But that argument misses the point. The conduct at issue here is Hasbro’s denial of Buck’s

request.       Hasbro made and communicated that denial from Massachusetts and Rhode

Island. Motion at 3 fn. 1; Turner Dec. at ¶¶ 6 & 7. Buck does not dispute those facts.

        The conduct in the forum, on the other hand, involves retailers’ sales of Hasbro

product. The two are entirely disconnected. On their face, it is clear that those sales cannot, in

                                                 -4-
#83067683_v3
any way, be “an event in the causal chain leading to plaintiff’s injury,” nor are those sales “relevant

to the merits of plaintiff’s claim.” APS Biogroup at *11. As such, Buck cannot establish that “the

litigation results from the alleged injuries that arise out of or relate to [Hasbro’s] activities in the

forum state.” Id.1

                     B. This Court Lacks Subject Matter Jurisdiction Over Buck’s Claims

        Buck argues that “the infringement is not theoretical, the Plaintiff is not expressing a mere

desire, he has contracted with a manufacturer and retailer to produce pads that if they were made,

would subject all parties to copyright litigation.” Response at 14-15. But Buck has no basis to

make such a claim. Hasbro has not threatened suit, or indeed taken any affirmative action at all.

And Buck has no basis to conclude that Hasbro would sue if Buck had the hockey pads made.

Much goes into a decision about whether to file a lawsuit, particularly where, as here, that lawsuit

would involve individual conduct that Hasbro may not even come to learn exists. Absent some

other conduct by a defendant, where no threat of a lawsuit has been made, jurisdiction does not

exist. See Adirondack Cookie Co., Inc. v. Monaco Baking Co., 871 F.Supp.2d 86, 93 (N.D.N.Y.

2012) (finding no jurisdiction where defendant, inter alia, “never asserted that it planned to bring

suit against plaintiff for infringing on its patent rights”); Micro Focus (US), Inc. v. Genesys

Software Servs., Inc., C.A. No. 14-14049-NMG, 2015 WL 4480358, *2 (finding no jurisdiction in




1
  Buck alleges that this Court has venue under 28 U.S.C. § 1391(b) and 28 U.S.C. § 1400(a).
(Compl. at ¶7.) Buck does not allege copyright infringement, however; rather, he has brought a
declaratory judgment action seeking a declaration of non-infringement. Under those
circumstances, only the general venue statute applies. See U.S. Aluminum Corp. v. Kawneer Co.,
Inc., 694 F.2d 193, 195 (9th Cir. 1982). This Court should dismiss this case for improper venue
for the same reasons that this Court should dismiss for lack of personal jurisdiction.


                                                 -5-
#83067683_v3
part because the defendant had not “raised, or even threatened to raise, a patent or copyright

infringement claim”).

        In reality, the present situation represents the kind of “subjective fear of potential legal

ramifications [that], without more, is insufficient to invoke declaratory judgment jurisdiction.”

Adirondack Cookie Co., Inc., 871 F.Supp.2d at 92; see also, Prasco, LLC v. Medicis Pharm. Corp.,

537 F.3d 1329, 1338 (Fed. Cir. 2008)(“[T]he Supreme Court has emphasized that a fear of future

harm that is only subjective is not an injury or threat of injury caused by the defendant that can be

the basis of an Article III case or controversy.”). In this instance, the subject fear apparently comes

from the manufacturer, who Buck would like to make the hockey pads. But whether that fear

originates from Buck or Buck’s manufacturer, the analysis is the same: the lawsuit is based upon

a subjective fear about the possibility of a future lawsuit that was not inspired by any threat by

Hasbro.

        Further, while Buck has shown potential designs that may be on a product, he has not even

identified a product for this Court to analyze. First Amended Complaint [Dkt. No. 28], ¶¶ 19-21,

27-29 & 36. Perhaps more importantly, he has not even identified any actual copyrights for this

Court to examine. Indeed, in the Amended Complaint, Buck describes the controversy as a

question as to “whether the proposed hockey equipment infringes any copyright owned by

Hasbro.” First Amended Complaint [Dkt. No. 28], ¶ 36 (emphasis added). In other words, if the

Court were to proceed with the lawsuit, it literally would have no product to examine and no

copyrights to compare to the non-existent product. Nor, for that matter, do we even know if the

unidentified copyrights are registered, which would be necessary before a lawsuit could even be

brought. See Fourth Estate Pub. Benefit Corp. v. Wall-Street.com LLC, 139 S.Ct. 881, 886-87


                                                 -6-
#83067683_v3
(2019). Under such circumstances, no actual case or controversy exists. See Windstream Servs.,

LLC v. BMG Rights Mgmt. (US) LLC, No. 16-cv-5015-KMW-RLE, 2017 WL 1386357, *7-8

(S.D.N.Y. 2017)(finding no case or controversy in part because the plaintiff failed to identify the

copyrights that were at issue); Veoh Networks, Inc. v. UMG Recordings, Inc., 522 F.Supp.2d 1265,

1269-70 (S.D. Cal. 2007)(“[B]ecause Plaintiff does not reference any specific copyright, even by

way of example, the relief requested would necessarily take the form of an advisory opinion.”).

        In the end, it simply cannot be enough that an individual can seek consent to commit an

act, and then, when consent is not given, file a lawsuit. In first contacting Hasbro, Buck sought

advice on whether his behavior was acceptable to Hasbro. Having failed to achieve a satisfactory

response, Buck now seeks advice from the Court. Such facts cannot create a case and controversy

under the Declaratory Judgment Act. See Windstream Servs., LLC, 2017 WL 1386357 at *7-8

(not reported) (finding no actual case or controversy where the plaintiff sought an advisory opinion

on whether the plaintiff qualified for DMCA safe harbor provisions); Veoh Networks, Inc., 522

F.Supp.2d at 1269-70.

        C.     Buck’s Claims Fail as a Matter of Law

        Although Buck claimed in the Amended Complaint that his proposed hockey pads would

not infringe Hasbro’s copyrights, he makes no effort to support that claim in his Response.

Accordingly, the only issue with regard to the Rule 12(b)(6) portion of the Motion is whether

Buck’s proposed hockey pads constitute “fair use.” And in that regard, both parties agree that that

determination is made by evaluating the four factors articulated in the Motion. Motion at 12-13.

        First, with regard to the “purpose and the character of the use,” Buck agrees that, to be fair

use, the work must be “transformative.” Response at 15. Transformative works “generally further


                                                -7-
#83067683_v3
‘the goal of copyright, [i.e.] to promote science and the arts.” Lucasfilm Ltd. v. Ren Ventures, 2018

WL 5310831, *4 (N.D. Cal. June 29, 2018) (bracket in original). As the Second Circuit has

explained, “to the extent that the secondary use ‘adds something new, with a further purpose or

different character,’ [i.e. is transformative], the value generated goes beyond the value that inheres

in the original and ‘the goal of copyright, to promote science and the art, is generally furthered.”

Am. Geophysical Union v. Texaco Inc., 60 F.3d 913, 923 (2nd Cir. 1994)(quotation omitted).

        Needless to say, none of that reasoning applies to the present situation. Here, Buck wants

to pay an unlicensed manufacturer to make something he is not licensed to do.                 Hasbro

unsurprisingly will not affirmatively consent to that use.         To suggest that such a use is

transformative, however, is without basis.

        In claiming to the contrary, Buck argues that the proposed work is transformative because

the Transformers images are being put on hockey pads, “are intended to be a functional tribute to

a childhood memory, and … exist in a market that the Defendant does not exist or compete in.”

Id. at 15-6. As a preliminary matter, even a basic Google search of “Transformers hockey

equipment”     turns    up    a    licensed    supplier    of    Transformers     hockey      jerseys:

https://www.80stees.com/products/optimus-prime-hockey-jersey. As such, it is unclear how Buck

can claim that Hasbro does not compete in the hockey equipment market.

        Regardless, there is nothing inherently transformative about putting an existing image on

a different medium, whether as a tribute to a childhood memory or otherwise. Indeed, by making

the proposed product a “tribute” to his memories, Buck in fact is trying to evoke the imagery of

the copyrighted works. In such a situation, Buck is hardly “add[ing] something new, with a further




                                                -8-
#83067683_v3
purpose or different character, altering the first with new expression, meaning, or message.”

Campbell v. Acuff-Rose Music, Inc., 510 U.S. 569, 578-79 (1994).

        Second, with regard to the “nature of the copyrighted work,” Buck does not dispute that

the copied works are creative, and therefore that this factor weighs in Hasbro’s favor. Response

at 17. Rather, citing to the Second Circuit’s decisions in Bill Graham Archives v. Dorling

Kindersley Ltd., 448 F.3d 605 (2nd Cir. 2006) and Blanch v. Koons, 467 F.3d 244 (2nd Cir. 2006),

Buck claims that this factor is not important because his work is “transformative.” Response at

16-17. In those cases, however, the defendant was engaged in legitimate transformative work. For

the reasons stated above, that is not the case here.

        Third, with regard to the “the amount and substantiality of the portion used in relation to

the copyrighted work as a whole,” Buck again concedes that he uses a large portion of the protected

work, but claims that he must do so to achieve his transformative goals. Response at 18. But

Buck’s goal is to create hockey pads that fully invoke the Transformers brand. It is not to create

some other concept or message. As such, this factor weighs heavily in Hasbro’s favor.

        Finally, with regard to “the effect of the use upon the potential market for or value of the

copyrighted work,” as noted above, it is simply false to suggest that the Transformers brand is not

already in the hockey equipment market. Buck correctly observes, however, that this factor

requires a balancing of “the benefit the public will derive if the use if permitted and the personal

gain the copyright owner will receive if the use is denied.” MCA, Inc. v. Wilson, 677 F.2d 180,

183 (2nd Cir. 1981). Response at 18. But then Buck makes no attempt to identify a benefit to the

public in his private use of hockey pads with Transformers images on them. Id. at 18-19. That is




                                                 -9-
#83067683_v3
presumably because there is no public benefit. Hasbro, on the other hand, has a clear interest in

preserving its licensing scheme and avoiding the unauthorized sale of its branded products.

        Additionally, Buck argues that the Court is “limited in the behavior of the Plaintiff, not

other potential tortfeasors.” Response at 19. But the Court’s focus is properly on the nature of the

conduct, and the impact on the market were that conduct to become widespread. See Campbell,

510 U.S. at 590. That impact here would be substantial.

II.       CONCLUSION

        For the reasons set forth above and in the Motion, Hasbro respectfully requests that the

Court dismiss this action pursuant to Fed. R. Civ. P. 12(b)(1), 12(b)(2) and, alternatively, 12(b)(6).

Dated: March 26, 2021.

                                               Respectfully submitted,

                                               HOLLAND & KNIGHT LLP

                                               /s/ Joshua C. Krumholz
                                               Joshua C. Krumholz
                                               10 St. James Avenue
                                               Boston, MA 02116-3889
                                               Telephone: (617) 523-2700
                                               Facsimile: (617) 523-6850
                                               Email: joshua.krumholz@hklaw.com

                                               /s/ Shay Powell Talbitzer
                                               Shay Powell Talbitzer
                                               1801 California Street, Suite 5000
                                               Denver, CO 80202
                                               Telephone: (303) 974-6642
                                               Facsimile: (303) 974.6659
                                               Email: shay.talbitzer@hklaw.com

                                               Attorneys for Defendant HASBRO, INC.




                                                - 10 -
#83067683_v3
                               CERTIFICATE OF SERVICE

        I hereby certify on this 26th day of March, 2021 a true and correct copy of the foregoing
document HASBRO, INC.’S REPLY IN SUPPORT OF HASBRO, INC.’S MOTION TO
DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT PURSUANT TO FED. R. CIV
P. 12(b)(1), 12(b)(2) AND, ALTERNATIVELY, 12(b)(6) was e-filed and electronically served
via the CM/ECF system on the following:

Matthew Buck
RED LAW
144 West 11th Avenue
Denver, CO 80204
matt@red.law
Pro Se Plaintiff


                                                      /s/ Shay P. Talbitzer
                                                      Shay P. Talbitzer




                                             - 11 -
#83067683_v3
